Title: John Adams to Thomas Jefferson, 2 September 1813
From: Adams, John
To: Jefferson, Thomas


          
            Quincy Sept. 2. 1813
            Οὐδὲ γυνὴ κακοῦ ἀνδρὸς ἀναίνεται εἶναι ἄκοιτις
            πλουσίου· ἀλλ’ ἀφνεὸν βούλεται ἀντ’ ἀγαθοῦ.
            Χρήματὰ γὰρ τιμῶσι, καὶ ἐκ κακοῦ ἐσθλὸς ἔγημε,
            καὶ κακὸς ἐξ ἀγαθοῦ. πλοῦτος ἔμιξε γένος.
            Grotius renders this into latin, thus.
            Nec dedignatur ditemque malumque maritum
            femina: divitiæ præ probitate placent.
            In pretio pretium est: genus et prænobile, vili,
            obscurum claro, miscet avaritia.
            I Should render the Greek into English thus.
            Nor does a Woman disdain to be the Wife of a bad rich Man. But She prefers a Man of Property before a good Man. For Riches are honoured; and a good Man marries from a bad Family, and a bad Man from a good one. Wealth mingles all races.
            Now please to tell me, whether my translation has not hit the Sense of Theognis, as exactly as that of Grotius.
            Tell me also, whether Poet, Orator, Historian or Philosopher can paint the Picture of every City, County or State in our pure, uncorrupted, unadulterated, uncontaminated federal Republick; or in France England Holland, and all the rest of Christendom or Mahometanism, in more precise Lines or Colures.?
            Another translation of the whole Passage of Theognis.
            
              
                Arietes quidem et Asinos quærimus, Cyrne, et Equos
              
              
                Generosos, et quisque vult ex bonis,admittere:
              
              
                Admittere: ducere autem malam (filiam) mali non renuit
              
              
                Generosus Vir, Si ei pecunias multas dederit.
              
              
              
                Nulla (femina) mali viri recusat esse Uxor
              
              
                Divitis; Sed divitem vult pro bono
              
              
                opes quidem æstimant, et ex malo (natam) bonus ducet
              
              
                Et malus ex bono ortam. Divitiæ mixent genus.
              
            
            Now, my Friend, who are the αρiςτοι.? Philosophy may Answer “The Wise and Good.” But the World, Mankind, have by their practice always answered, “the rich the beautiful and well born.” And Philosophers themselves in marrying their Children prefer the rich the handsome and the well descended to the wise and good.
            What chance have Talents and Virtues in competition, with Wealth and Birth? and Beauty?
            Haud facile emergunt, quorum Virtutibus obstant 
            Res Angusta Domi.
            one truth is clear,; by all the World confess’d
            Slow rises worth, by Poverty oppress’d.
            The four five Pillars of Aristocracy, are Beauty Wealth, Birth, Genius and Virtues. Any one of the three first, can at any time over bear any one or both of the two last.
            Let me ask again, what a Wave of publick opinion, in favour of Birth has been Spread over the Globe, by Abraham, by Hercules, by Mahomet, by Guelphs, Ghibellines, Bourbons, and a miserable Scottish Chief Steuart? By Zingis by, by, by, a million others? And what a Wave will be Spread by
			 Napoleon and by Washington? Their remotest Cousins will be Sought and will be proud, and will avail themselves of their descent. Call this Principle,
			 Prejudice, Folly Ignorance, Baseness, Slavery, Stupidity,
			 Adulation, Superstition or what you will. I will not contradict you. But the Fact, in natural, moral, political and domestic History I cannot deny or dispute or question.
            And is this great Fact in the natural History of Man? This unalterable Principle of Morals, Philosophy, Policy domestic felicity, and dayly Experience from the Creation; to be overlooked, forgotten neglected, or hypocritically waived out of Sight; by a Legislator? By a professed Writer upon civil Government, and upon Constitutions of civil Government?
            Thus far I had written, when your favour of Aug. 22 was laid on my table, from the Post Office. I can only say at present that I can pursue this idle Speculation no farther, at least till I have replied to this fresh proof of your friendship and Confidence. Mrs A. joins in cordial Thanks, with
            John
              Adams
          
          
            you may laugh at the introduction of Beauty, among the Pillars of Aristocracy. But Madame Barry Says Le veritable Royauté est la Beauté, and there is not a more certain Truth, Beauty, Grace, Figure, Attitude, Movement, have in innumerable Instances prevailed over Wealth, Birth, Talents Virtues and every thing else, in Men of the highest rank, greatest Power, and Sometimes, the most exalted Genius, greatest Fame, & highest Merit:
          
        